DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-6) in the reply filed on 05/31/2022 is acknowledged. Claims 7-17 are withdrawn. Claims 1-6 are examined herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albaaji (J Mater Sci, 2016, Vol 51, Page 7624-7635).
Regarding claims 1 and 4-5, Albaaji teaches  a soft magnetic composite comprising composite elements that are fused together by sintering, the composite elements comprising: FeCo powder having mean size of 23.4 µm and carbon nanotubes/graphene nanoplatelets, which are mixed by ball milling (Abstract; Page 7626, left column; Fig. 1), which meets the limitations recited in claims 1 and 4-5.
Albaaji doesnot explicitly disclose that the composite elements are fusible together by an additive manufacturing as recited in claim 1. However, in view of the fact that Albaaji teaches a composition material that is the same as recited in claims 4-5, one of the ordinary skill in the art would expect that the composite elements disclosed by Albaaji meet the limitation that that the composite elements are fusible together by an additive manufacturing as recited in claim 1.
Regarding claims 2-3, Albaaji disclose that the composite elements are fused together by plasma sintering. Albaaji does not disclose that the composite elements are fused together by an additive manufacturing as recited in claim 1. However, this limitation is a process limitation in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Albaaji disclose a composite that meets the composition limitation recited in claim 1, claim 1 is met by Albaaji.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Albaaji (J Mater Sci, 2016, Vol 51, Page 7624-7635), as applied to claim 1 above, and further in view of Kustas (Additive Manufacturing, 2018, Vol. 21, Page 41-52, published online Feburary 21, 2018).
Regarding claims 2-3, Albaaji does not disclose that the composite elements are fused together by a laser additive manufacturing as recited in claims 2-3. Kustas disclose that laser additive manufacturing can be used to make a near-net shape using Fe-Co based powder (Page 42). Thus, it would be obvious to one of ordinary skill in the art to use laser additive manufacturing as taught by Kustas in the process of Albaaji in order to make a near-net shape of Fe-Co alloy as disclosed by Kustas. Kustas discloses that the shape is made layer-by-layer (Page 42, left column, 2nd paragraph), which meets the limitation recited in claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Albaaji (J Mater Sci, 2016, Vol 51, Page 7624-7635).
Regarding claim 6, Albaaji discloses that the volume of carbon nanotube is 0.5-2 vol.% and the density of carbon nanotube and FeCo powder is 1.4 and 8.174 g/cm3, respectively (Page 7626, left column, 3rd paragraph), which converts to 0.086-0.35 wt% and overlaps the recited amount in claim 6. Thus, the recited amount in claim 6 is a prima facie case of obviousness over Albaaji. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733